*299MEMORANDUM **
Marco Diaz-Garcia appeals from the 160-month sentence imposed following his guilty-plea conviction for Racketeer Influenced and Corrupt Organization conspiracy, in violation of 18 U.S.C. § 1962(d), and conspiracy to possess with intent to distribute and distribute controlled substances, in violation of 21 U.S.C. § 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Diaz-Gareia’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81,109 S.Ct. 346,102 L.Ed.2d 300 (1988). We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.